Citation Nr: 1223621	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post lateral meniscectomy of the left knee, with post-traumatic arthritis.

2.  Entitlement to a rating in excess of 40 percent for chronic low back syndrome.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected low back disability.

4.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).

[The issue of entitlement to service connection for a right leg disorder, to include as secondary to the service-connected left knee and low back disabilities will be the subject of a future separate decision.]



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1994, October 2000, and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 1999, the Veteran testified as to the issue of an increased rating for the left knee at a videoconference hearing held at the RO before a Veterans Law Judge (VLJ) who has since retired from the Board.  In October 2001, the Veteran testified as to the issues of an increased rating for the left knee and service connection for the cervical spine at a videoconference hearing held at the RO before the undersigned VLJ.  Transcripts of both hearings have been associated with the claims file.

The Board observes that a December 2005 Board decision as to the issues of an increased rating for the left knee and service connection for the cervical spine, which was subsequently vacated by the United States Court of Appeals for Veterans Claims (Court) in March 1997, was decided before a panel of three VLJs since the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  

As noted above, the VLJ who held the initial hearing regarding an increased rating for the left knee has since retired from the Board.  As the undersigned VLJ did conduct a hearing and is participating in this decision, the Board concludes that a panel decision is no longer necessary.  

Also, as noted on the title page, the issue of service connection for a right leg disorder, to include as secondary to the service-connected left knee and low back disabilities will be decided in a separate decision in the future following further procedural development.

With regards to the issues of entitlement to a rating in excess of 40 percent for chronic low back syndrome and entitlement to a TDIU, the Board observes that those issues have not been certified to the Board on appeal.  However, following the issuance of a July 2011 statement of the case, the Veteran filed a timely substantive appeal in August 2011.  The proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.203 (2011).  Thus, the Board concludes that it has jurisdiction of these issues, despite the fact that the RO has not certified them to the Board.  

The issue being adjudicated herein of service connection for a cervical spine disorder was previously remanded by the Board in May 2010 for further evidentiary development consisting of obtaining a medical opinion.  A review of the record shows compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of a rating in excess of 20 percent for status post lateral meniscectomy of the left knee, with post-traumatic arthritis; a rating in excess of 40 percent for chronic low back syndrome; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

A cervical spine disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected chronic low back syndrome.


CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected chronic low back syndrome.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the claim for service connection for a cervical spine disorder, to include as secondary to the service-connected chronic low back syndrome, at the time of the October 2000 rating decision, the VCAA had not yet been enacted.  Pursuant to an April 2004 remand following the Court's vacate of a January 2003 Board denial in April 2003, notice letters dated in July 2004, November 2004, and June 2010 complied with VA's duty to notify the Veteran.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  [To the extent that the letters do not discuss the criteria necessary for the grant of service connection on a secondary basis, the Board finds such omission harmless.  Throughout the appeal, the Veteran's contentions regarding service connection on a secondary basis show that he has a clear and actual understanding of the requirements for secondary service connection.]  The June 2010 letter notified the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These notices were followed by readjudication of the claim and issuance of supplemental statements of the case in November 2009 and July 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records and also secured examinations and medical opinions in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issue being adjudicated herein were obtained in January 2009, July 2009, and April 2011; an opinion from the Veterans Health Administration (VHA) was obtained in April 2002; and an outside medical opinion (OMO) from a private physician was obtained in January 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the April 2002 and January 2012 opinions are sufficient as they considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided explanations for the opinions stated.  Although the January 2009, July 2009, and April 2011 examinations/opinions did not contain rationales for the opinions stated, such examinations did provide pertinent information regarding the Veteran's medical history and his contentions.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has a cervical spine disorder that is related to his military service, including being secondary to his service-connected chronic low back syndrome.  The Veteran contends that an in-service injury that resulted in the service connected left knee and lumbar spine disabilities also injured his neck.  See, e.g., February 2001 notice of disagreement; July 2001 substantive appeal.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., arthritis) may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Additionally, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant. 

A review of the Veteran's STRs fails to show any treatment for, or diagnosis of, a cervical spine disorder.  His STRs show that in February 1984, he was injured as a pedestrian when he was struck by a motor vehicle while on leave about six months earlier.  He complained of left knee pain as a result of that accident; no mention was made of any cervical spine complaints.  The Veteran had low back pain in October 1984; he did not report having any neck or cervical spine problems.  In November 1984, the Veteran complained of left knee pain for two months after falling off a truck while working; he did not report any cervical spine complaints.  His discharge examination in May 1985 revealed a clinically normal spine; no cervical spine complaints were made and no cervical spine disorder was diagnosed.  He denied recurrent back pain in his May 1985 accompanying report of medical history.

According to post-service medical records, the Veteran was in a motor vehicle accident in March 1997.  Although treatment records since 1985 have been obtained, the first complaint of neck pain was not until April 1997.  Malingering was suspected after a video tape showing- the Veteran getting up and down off tables and ladders without a cane was viewed.  In May 1997, the Veteran reported having a motor vehicle accident approximately six weeks earlier.  Since then, he had had neck pain.  X-rays showed some mild degenerative changes.  An MRI in June 1997 revealed degenerative disc disease and also mild diffuse broad-based cervical spondylitic change; the history provided was a motor vehicle accident/pain in neck.  A private opinion in June 1997 reveals that there was a causal relationship between the reported accident and the Veteran's symptomatology.  

A letter from J.S., M.D. dated in June 1997 shows that the March 1997 motor vehicle accident involved the truck that the Veteran was riding in being rear ended, which resulted in him hitting his head against the back window.  He was diagnosed, in pertinent part, with severe soft tissue injury to the neck with slight improvement and consider disc herniation on the right side.  His head, neck, and low back problems were opined to be multifactorial.  A record dated in July 1997 showed a diagnosis of moderate improvement of severe soft tissue injury to the neck.   The Veteran reiterated having neck pain since the March 1997 motor vehicle accident in February 1998.  A record dated in 1998 (the month is not legible) shows that the Veteran reported neck pain as well as low back pain aggravated since a March 1997 accident.  An MRI in October 2000 continued to show degenerative changes at C5-6; the history reported was an old injury from a motor vehicle accident and the degenerative changes were opined to possibly be related to previous injury.  A letter from T. V., M.D. dated in January 2001 shows that it was within the realm of possibility that "chronic low back syndrome" could have caused or contributed to the neck condition that the Veteran currently experienced.  However, he could not say in good faith that "there was a good possibility" that the back condition could have contributed to the neck condition.  To his knowledge, there was no science to demonstrate that.  The Veteran was in another motor vehicle accident in August 2001 when he was hit from behind that left him with pain on the left side of his neck.  Cervical degenerative disc disease was also diagnosed in August 2001 and surgery was recommended.  A cervical spine fusion took place in September 2001.  

At his October 2001 hearing, the Veteran testified that his neck condition was due to a motor vehicle accident in service while on active duty that occurred around 1983 or 1984.  October 2001 Hearing Transcript (T.) at 3.  He testified that he sought medical treatment for his neck at the time of the accident.  Id.  The treatment took place at the military base hospital.  Id. at 4.  The Veteran indicated that he was diagnosed with whiplash at the time.  Id.  He also testified that a VA physician told him that his neck problems escalated from the in-service accident.  Id.  His cervical spine condition had become so severe that he had to have surgery.  Id. at 5-6.  The Board observes that the Veteran did not provide any testimony regarding his post-service motor vehicle accidents with documented neck injuries.  

An expert opinion from the VHA was obtained in April 2002.  The VHA opinion shows that while degenerative arthritis of the lower back and cervical spine might co-exist, one was not the etiologic cause of the other.  There was no scientific material to show that low back syndrome caused cervical spine degenerative arthritis.  To be clear, the neck complaints were not caused by and were not secondary to the Veteran's chronic low back syndrome.  

An opinion from J.W., M.D. dated in October 2003 shows that the cervical spine was adjacent to and contiguous with the thoracic and lumbar spine and that the impairment from the cervical spine should be added to the lumbar spine rating.  A treatment record from Dr. J.W. dated in May 2004 shows that the Veteran reported military injuries to his cervical and lumbar spine; the circumstances of the injuries was not reported.  A record dated in July 2005 shows that the Veteran reported a history of being in six car accidents.  

The Veteran was afforded a VA examination in July 2009.  He reported several motor vehicle accidents, including one in service around 1982 to 1983 and three accidents around 2000; the first accident caused him to hit the back of his head and lose consciousness and the second caused mild whiplash.  He reported that the onset of his neck pain was in 1983 when he had whiplash in a motor vehicle accident.  The Veteran reported that he was told that it would be okay and it seemed to get better.  He stated that his next neck problems were around 2003.  He did not feel that other motor vehicle accidents were the cause.  The Veteran stated, "I don't know how my neck got messed up."  The examiner noted that the claims file documented cervical fusion secondary to a motor vehicle accident in 2000.  Following examination, the Veteran was diagnosed with cervical spine degenerative disc disease, status post fusion.  The examiner opined that it was not caused by or related to or worsened beyond its natural progression by his service-connected low back disorder based on the data available.  A VA examination in April 2011 shows the same medical history as reported at the July 2009 examination.  The same exact opinion was provided. 

An OMO was obtained in January 2012.  The physician noted that the Veteran was involved in several motor vehicle accidents in the 1997 and 2000 timeframe.  He had undergone cervical spine surgery in 2001 and had a pseudoarthrosis, requiring further intervention.  Of the three accidents in 2000, the Veteran was noted to have struck his head with such severity as to lose consciousness on the initial one and with the second, he had whiplash.  The physician noted that the real issue was causation; they noted that they provided extensive causation issues assessments to Worker's Compensation as well as the adjudication process for the state.  The physician unequivocally stated that evidence based medicine did not support that there was a direct or even aggravation of the Veteran's active cervical spine injury or that it was the result of another service-connected disability.  As a fellowship trained spine surgeon, they did not find evidence of a cervical disorder associated with a lumbar spine disorder or his knee problem.  Evidence based medicine would support that the next joint to be potentially compromised by a fusion of the adjacent joint.  Thus, a C5-C6 fusion might have affected the C4-C5 level.  That was well documented in the orthopedic spine literature that that occurred at approximately three percent per year over a ten year period that was studied.  Also, there was very significant research performed regarding the effect on hip fusion on the adjacent joints.  That hip fusion study showed that it took approximately 20 years for that effect to be noted.  The records for review would support that the Veteran's cervical spine disorder was aggravated by his post-service motor vehicle accident and not the service that the Veteran provided or his awarded service-connected disabilities.

It was the physician's strong opinion that it was not at least as likely as not that the diagnosed cervical spine degenerative disc disease was related in any manner to the Veteran's active service; the result of any other service-connected disabilities, to include the service-connected low back disorder and/or left knee lateral meniscectomy with post-traumatic arthritis; and the result of aggravation of the cervical spinal disability by a service connected disability, to include the service-connected low back disorder and/or left knee lateral meniscectomy with post-traumatic arthritis.  The opinion was based on evidence-based medicine with Official Disability Guidelines criteria as well as 30 years of clinical orthopedic practice, including a fellowship in spine surgery.  

The physician continued to opine that physiologically, there is no evidence-based medicine that can be found for the proposal for a causal relationship between the cervical spine and the lumbar spine disorder or knee disorder (emphasis in original).  Moreover, the mere suggestion of such lacked physiological rationale as well.  The Veteran was obviously at a period in his life where he had a significant ongoing degenerative joint disorder and degenerative disc disorder.  Moreover, he had motor vehicle accidents after his service, which by his own report, resulted in the necessity for cervical spine intervention.  Those accidents were not related to his service history.  The physician further opined that they would say emphatically without hesitation under oath that there was no likelihood of 50 percent or greater probability that the Veteran's lumbar spine disorder or the left knee lateral meniscectomy and alleged post-traumatic arthritis had any relationship to the cervical spine disorder.  There was no etiological association related to active service or that the service-connected disabilities resulted in the Veteran's cervical spine dysfunction.  There was no evidence of aggravation or harm to the physical body in those areas as related to the service-connected disabilities.  

The physician concluded that the Veteran had obviously been able to convince administrators that he was immune to the degenerative processes of life and that all conditions that affected him were related to some preceding work injury or service-connected disability.  That lacked physiological, etiological, or even common sense for a causal relationship.  The physician did a significant amount of peer review and records review for medical legal issues.  He had not seen in his experience that type of far-reaching attempt to relate the various body parts to a preceding allowed injury to a separate joint as related to another joint.  He would point out that there were resources and references that dealt with the aspects of causal relationships.  Just because a condition was present after an event, did not validate that the event was the cause of that condition.  In the Veteran's condition, he could find no support objectively for any cervical spine dysfunction as related to the service-connected disabilities or to this service at all.  

Based on a review of the evidence, the Board finds that service connection for a cervical spine disorder is not warranted on direct and secondary bases.  Although the Veteran has been diagnosed with cervical spine degenerative disc disease, status post fusion post-service, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that any in-service incurrence or aggravation of an injury or disease to his cervical spine resulted in a chronic disability.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of pain following in-service injuries.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Additionally, as noted in the October 2011 OMO request, the Veteran's reported in-service injuries were consistent with his military service.  However, the medical evidence of record fails to show that the in-service injuries reported by the Veteran resulted in chronic disability.  

In this case, the Veteran's STRs fail to show any cervical spine complaints.  As noted above, the STR in February 1984 showing complaints that the Veteran was struck as a pedestrian indicates that he accident took place when he was on leave; the civilian treatment records are not present.  Additionally, his STRs in November 1984 confirm that he had another accident after falling from a truck.  However, none of his STRs show any cervical spine complaints.  To the extent that the Veteran might have injured his cervical spine during either of those accidents, the contemporaneous records fail to show that any chronic disability resulted from such injuries.  The fact that the Veteran's May 1985 discharge examination revealed a clinically normal spine, as well as a lack of any cervical spine complaints, findings, or diagnoses, supports the Board's conclusion that any in-service injury resulted in no chronic disability in-service.  In this regard, the Veteran himself reported to the July 2009 examiner that although he had whiplash in service, it seemed to get better.  In this case, the evidence fails to show that the onset of the Veteran's post-service cervical spine degenerative disc disease was in service or that any in-service injuries resulted in a current cervical spine disability.  

On a direct basis, the January 2012 OMO shows that the Veteran's current cervical spine disorder was not related to his military service.  The examiner's opinion was based on evidence-based medicine with Official Disability Guidelines criteria as well as 30 years of clinical orthopedic practice, including a fellowship in spine surgery.  The examiner instead opined that the Veteran was obviously at a period in his life where he had a significant ongoing degenerative joint disorder and degenerative disc disorder.  Moreover, he had motor vehicle accidents after his service, which by his own report, resulted in the necessity for cervical spine intervention.  Those accidents were not related to his service history.  

That opinion is supported by the extensive post-service treatment records.  As noted above, although treatment records beginning in 1985 have been obtained, there are no records of cervical spine complaints until April 1997, following a March 1997 motor vehicle accident.  In this case, following the March 1997 motor vehicle accident, a record dated in June 1997 contains the opinion that there was a causal relationship between the reported accident and the Veteran's symptomatology.  Furthermore, the records also show that the Veteran incurred whiplash in a motor vehicle accident in 2000.  The Board acknowledges that the Veteran reported military injuries to his cervical spine to Dr. J.W. in May 2004.  However, Dr. J.W. did not opine that the Veteran's degenerative disc disease was related to his in-service injuries as opposed to his post-service injuries.  Thus, the post-service medical records pertaining to treatment for the Veteran's cervical spine indicate that his neck problems are the results of his post-service motor vehicle accidents.  

Here, the competent medical evidence of record fails to show that the Veteran's cervical spine degenerative disc disease is directly related to his military service.  No medical professional has provided a probative opinion supported by a rationale that such a causal relationship exists.  Although the Veteran might have injured his neck in service, the lack of cervical spine complaints until 1997, following a motor vehicle accident in which the Veteran reported hurting his neck, leads the Board to conclude that any in-service injuries did not result in a chronic cervical spine disability.  Rather, as indicated by the January 2012 OMO, the Veteran's current cervical spine degenerative disc disease appears to be related to his several post-service neck injuries sustained in motor vehicle accidents.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cervical complaints, symptoms, or findings until over one decade--during which the Veteran injured his neck in a car accident--between the period of active service and the claim is evidence which tends to show that no cervical spine disorder had its onset during service.  Although the Veteran has reported having pain since service, the competent medical evidence of record fails to show that his cervical spine degenerative disc disease is related to his military service.  

Moreover, the evidence does not show that any cervical spine disorder is secondary to his service-connected chronic low back syndrome.  The most probative medical opinion of record, the January 2012 OMO, indicates that cervical spine degenerative disc disease is not related to the service-connected chronic low back syndrome.  Such opinion was obtained after a full review of the claims file, including the pertinent records and the Veteran's contentions regarding why he believed his cervical spine degenerative disc disease was secondary to his service-connected chronic low back syndrome.  The physician's opinion was based on his 30 years of medical experience, in addition to medical literature research.  The competent medical evidence of record also fails to show that the Veteran's cervical spine degenerative disc disease is aggravated by his service-connected chronic low back syndrome.  The January 2012 OMO also opined against aggravation and such opinion was also supported by a rationale.  The evidence of record does not support a finding that the Veteran's cervical spine degenerative disc disease has increased in severity due to or the result of the service-connected chronic low back syndrome.  

The January 2012 opinion is also supported by the January 2001 opinion by Dr. T.V. that it was within the realm of possibility that "chronic low back syndrome" could have caused or contributed to the neck condition that the Veteran currently experienced.  However, he could not say in good faith that "there was a good possibility" that the back condition could have contributed to the neck condition.  To his knowledge, there was no science to demonstrate that.  Dr. T.V.'s opinion that there was no science to demonstrate a secondary relationship is consistent with the January 2012 opinion.  

Furthermore, to the extent that he opined that there "could" be a relationship, such opinion is speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinion that there could be a causal relationship between the Veteran's cervical spine and lumbar spine disorders is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West, 11 Vet. App. 124, 127 (1998).

Additionally, the April 2002 VHA opinion also shows that while degenerative arthritis of the lower back and cervical spine might co-exist, one was not the etiologic cause of the other.  There was no scientific material to show that low back syndrome caused cervical spine degenerative arthritis.  This opinion is also consistent with the negative opinions discussed above.

In reaching the conclusion that service connection on a secondary basis is not warranted, the Board acknowledges Dr. J.W.'s October 2003 statement indicating that since the cervical spine was adjacent to and contiguous with the thoracic and lumbar spine, the impairment from the cervical spine should be added to the lumbar spine rating.  However, the Board finds the January 2012 opinion more probative as it has a more thorough rationale.  In this case, Dr. J.W. did not indicate how the Veteran's cervical spine being adjacent to and contiguous with the thoracic and lumbar spine lead to aggravation and/or a causal relationship between a current cervical spine disability and the service-connected chronic low back syndrome.  Thus, the Board finds such opinion to have less probative value that the negative January 2012 opinion.

Additionally, as the evidence fails to show that arthritis was manifested to a degree of 10 percent or more within discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.3.07, 3.309.  

The Board acknowledges the Veteran's belief that he has a cervical spine disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a cervical spine disorder in service, or competent evidence of an association between a cervical spine disorder and the Veteran's active duty, to include being secondary to the service-connected chronic low back syndrome, service connection for a cervical spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cervical spine disorder, on a direct basis, and as secondary to the service-connected chronic low back syndrome, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected chronic low back syndrome, is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the issues of rating in excess of 20 percent for status post lateral meniscectomy of the left knee with post-traumatic arthritis; a rating in excess of 40 percent for chronic low back syndrome; and entitlement to a TDIU.

With regards to the Veteran's left knee disability, this issue was most recently remanded by the Board in May 2010 to ensure compliance with previous November 2007 Board remand directives.  As discussed in the May 2010 remand, the November 2007 remand instructed that a VA examiner should describe any additional functional loss during flare-ups or exacerbations and that traditional functional loss be expressed in terms of additional limitation of motion.  If flare-ups or exacerbations could not be duplicated on examination, the examiner was asked to make a reasonable estimate.  The examiner was asked to comment on the effect the service-connected left knee disability has on the Veteran's ability to be gainfully employed, taking under consideration the Veteran's background.

Subsequently on VA examinations in December 2008 and January 2009, the Veteran denied flare-ups in the left knee and the same examiner on both examinations commented that additional limitations due to flare-ups could not be determined without resorting to speculation.  On VA examination in July 2009, a different examiner also commented that a loss of function due to flare-ups could not be determined without resorting to speculation.  Pursuant to the Board's May 2010 remand, another VA examination was obtained in April 2011 from the July 2009 examiner.  The examiner again commented that additional limitations due to flare-ups could not be determined without resorting to speculation.  

Unfortunately, there is no adequate discussion of additional functional loss during flare-ups or exacerbations, as requested by the Board, and such an omission is in noncompliance with the Board's remand directives dated in November 2007 and May 2010.  As noted by the Veteran's representative in an April 2012 statement, the failure of the examiner to explain as to what information would be needed to allow for an estimate or why one could not otherwise be provided, renders the opinions inadequate regarding functional loss during flare-ups or exacerbations.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, yet another remand is necessary to secure an addendum to the April 2011 VA examination so that the examiner may describe any additional functional loss during flare-ups or exacerbations or provide an explanation why such an opinion would be speculative.  Stegall at 271 (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).
Turning to the Veteran's service-connected chronic low back syndrome, the Board observes that that disability has been rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, which evaluates impairment from lumbosacral or cervical strains.  Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a rating in excess of 40 percent is only available when ankylosis is present.  38 C.F.R. § 4.71a, DC 5237.  In this case, ankylosis has never been shown.  However, the Board observes that Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

According to post-service medical records, the Veteran was diagnosed with sacroiliitis in May 2007.  Private records dated in May 2008 and December 2008 show diagnoses of lumbar radiculitis.  VA examinations obtained in connection with this appeal in August 2008 and January 2009 did not appear to include neurologic testing.  Indeed, a review of the claims file does not indicate that neurological examination, including obtaining an electomyograph (EMG) for the lumbar spine during this appeal has been done.  In this case, since the Veteran's records contain indications that he may have a separate neurologic abnormality, the Board concludes that a remand for a new VA examination is necessary to determine whether there is objective evidence to support a finding of a neurologic abnormality for which a separate rating may be warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Also, in obtaining a new examination, although service connection was awarded for chronic low back syndrome, the Veteran was diagnosed with moderate degenerative disc disease at the August 2008 and January 2009 VA examinations.  The Board observes that degenerative disc disease or intervertebral disc syndrome (IVDS) is rated based on incapacitating episodes pursuant to 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5243.  It is not clear in this case whether the Veteran's degenerative disc disease is a progression of the service-connected low back syndrome; or, whether in light of the multiple motor vehicle accidents the Veteran has experienced since service, his degenerative disc disease is a separate disability that is not related to his military service.  Accordingly, on remand, the examiner should render an opinion regarding the etiology of the Veteran's degenerative disc disease.

Furthermore, similar to the Veteran's service-connected left knee disability, the August 2008 and January 2009 examiners commented that a loss of function due to flare-ups could not be determined without resorting to speculation.  On remand, the examiner should provide an adequate discussion of additional functional loss during flare-ups or exacerbations.

With regards to the issue of entitlement to a TDIU, since the Veteran is claiming unemployability based on his service-connected left knee and lumbar spine disabilities, the Board finds that a remand of this issue is necessary as it is inextricably intertwined with the increased rating issues being remanded on appeal.  Furthermore, as noted on the title page and in the Introduction, the issue of service connection for a right leg disorder will be decided in a future decision following procedural development.  Without intimating the outcome of that issue, since a future grant could impact the Veteran's TDIU claim, on remand, an opinion regarding whether a right leg disorder also affects employability would be beneficial.

Additionally, it appears that the Veteran receives continuous treatment from VA.  Therefore, on remand, any records dated since July 2009 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of left knee and lumbar spine treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from VA since July 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  A VA addendum onion to the VA examination in April 2011 should be sought if possible from the same examiner who conducted the VA examination in April 2011.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion, and a notation that this review has taken place should be made in the examination report.  The examiner must:

a. comment on whether there is any additional functional loss during flare-ups or exacerbations.  The additional functional loss should be expressed in terms of additional limitation of motion.  If flare-ups or exacerbations cannot be duplicated on examination, the examiner is asked to make a reasonable estimate.  

If the examiner determines that such an opinion regarding additional functional loss during flare-ups or exacerbations cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones at 389.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

b. opine as to whether the service-connected left knee disability renders him unable to obtain and to maintain substantially gainful employment.  

c. although service connection has not been established for a right leg disorder, opine as to whether the right knee degenerative joint disease diagnosed in April 2011 renders him unable to obtain and to maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected chronic low back syndrome.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests, such as an EMG should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent manifestations of the service-connected lumbar spine disability should be annotated in the examination report.  The examiner should:  

a. opine as to the etiology of the lumbar spine degenerative disc disease, including whether the service-connected chronic low back syndrome has progressed to include degenerative disc disease or whether the Veteran's degenerative disc disease is otherwise related to his service-connected chronic low back syndrome or to his in-service low back injuries.

b. provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain and weakness.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

c. comment on whether there is any additional functional loss during flare-ups or exacerbations.  The additional functional loss should be expressed in terms of additional limitation of motion.  If flare-ups or exacerbations cannot be duplicated on examination, the examiner is asked to make a reasonable estimate.

If the examiner determines that such an opinion regarding additional functional loss during flare-ups or exacerbations cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones at 389.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

d. discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

e. discuss whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected chronic low back syndrome.  If so, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

f. opine as to whether the Veteran's service-connected lumbar spine disability renders him unable to obtain and to maintain substantially gainful employment.   

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Thereafter, re-adjudicate the issues of entitlement to a rating in excess of 20 percent for status post lateral meniscectomy of the left knee with post-traumatic arthritis; a rating in excess of 40 percent for chronic low back syndrome; and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


